Title: To Benjamin Franklin from the Chevalier de Kéralio, 10 September 1778
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


à L’Ecole Royale m[ilitai]re, Le 10. 7bre 1778.
Je pars demain, Monsieur, pour aller voir celles de nos écoles militaires de province qui n’ont pas été inspectées L’année derniere. Ce sera un voyage de Deux mois. Pendant mon absence j’ai pourvu à ce que vous ayés Les nouvelles que je pourrai recevoir. C’est mon frere qui vous Les fera parvenir. S’il n’y a point d’indiscrétion, je supplie Mr. votre fils que j’embrasse de tout mon coeur de vouloir bien adresser celles que vous recevrés à Mr. de Keralio, au Luxembourg, cour des Fontaines, a paris; il me Les fera passer partout ou je serai et partout je serai flatté de recevoir de nouveaux bienfaits de votre part. Partout je publierai les bontés dont vous m’avés honoré et La Vénération que vous m’avés inspirée.
Notre Bonne et céleste amie m’a chargé de vous présenter son tendre hommage et de vous prévenir que dimanche prochain elle se fait une grande fête d’aller causer avec vous.
Donnés-moi votre Bénédiction, monsieur, il n’en est point dont je fasse plus de cas et recevés Les assurances bien sinceres du dévouement inviolable et Respectueux avec Lequel je suis, Monsieur, votre très humble et très obéissant Serviteur
Le CHR De Keralio
 
Notation: de Keralio 10. Sept. 1778.
